ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of--                                 )
                                             )
Skanska USA Building, Inc.                   )      ASBCA Nos. 58295, 58296, 58297
                                             )                 58298,58299,58387
                                             )                 58388,58389,58390
Under Contract No. W912G-09-C-0025           )

APPEARANCES FOR THE APPELLANT:                      Bennett D. Greenberg, Esq.
                                                    Erica L. Marshall, Esq.
                                                     Seyfarth Shaw LLP
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     Thomas H. Gourlay, Jr., Esq.
                                                     Engineer Chief Trial Attorney
                                                    Charles L. Webster III, Esq.
                                                     Engineer Trial Attorney
                                                     U.S. Army Engineer District, Fort Worth

                   OPINION BY ADMINISTRATIVE JUDGE TING

       The parties settled the nine appeals referenced above for $1,070,000 through
Board mediation on 16-1 7 December 2013. Of the settled amount, the government has
paid $1,013,205.04, pursuant to Contract Modification No. P00045, executed by the
parties on 30 December 2013.

      The parties have requested that the government pay the balance of$56,794.96
($1,070,000- $1,0l3,205.04) from the Judgment Fund provided by 31 U.S.C. § 1304
pursuant to 41 U.S.C. § 7108(b).

       Accordingly, it is the Board's decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b),
and the parties' agreement that the appeals are sustained. In the nature of a consent
judgment, the Board makes a monetary award to appellant in the amount of$56,794.96.
Interest on $56,794.96 shall accrue from and including 18 February 2014.

      Dated: 25 February 2014

                                                                          >
                                                 PETER D. TING
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals
(Signatures continued)
I concur                                        I concur


~-~
MARKN~                                          RICHARD SHACKLEFORD
Administrative Judge                            Administrative Judge
Acting Chairman                                 Vice Chairman
Armed Services Board                            Armed Services Board
of Contract Appeals                             of Contract Appeals


       I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA Nos. 58295, 58296, 58297,
58298, 58299, 58387, 58388, 58389, 58390, Appeals ofSkanska USA Building, Inc.,
rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            2